Exhibit 10.24

 

[Recipient’s Name]

 

RESTRICTED STOCK AGREEMENT

 

OMNOVA SOLUTIONS INC.

 

[Date]

 

AGREEMENT, made in Fairlawn, Ohio as of                     ,          between
OMNOVA Solutions Inc., an Ohio corporation (“Company”) and the undersigned
employee of the Company (“Employee”).

 

WHEREAS, the Company desires to increase Employee’s identification with the
interests of its shareholders and to provide a further retention incentive for
Employee’s continued service to the Company by granting to Employee
                     (            ) shares of OMNOVA Solutions Inc. Common
Stock, $0.10 par value per share (“Shares”), subject to the conditions and
restrictions set forth in this Restricted Stock Agreement (“Agreement”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement and for other good and valuable consideration, the
parties hereto agree as follows:

 

1. Grant of Shares. As consideration for services to be rendered, the Company
will issue in the name of Employee                      (            ) Shares
which shall be subject to restrictions described below and shall be legended as
Restricted Stock subject to the terms of the Restricted Stock Agreement.

 

2. Escrow of Shares During Restriction Period. In aid of the restrictions to
which the Shares shall be subject pursuant to this Agreement, the Shares shall
be deposited in the name of the Employee with the Shareholder Services
Department of the Company and shall be so held by the Company, subject to the
provisions of Sections 6, 10 and 11, until the vesting provisions set forth in
Section 6 of this Agreement shall have been satisfied (“Restriction Period”).

 

3. Shareholder Rights. Employee shall, during the Restriction Period, have the
right to vote all Shares deposited hereunder and to receive all dividends and
other distributions paid with respect to such Shares.

 

4. Automatic Dividend Reinvestment. As to the Shares deposited hereunder,
Employee shall be automatically enrolled in OMNOVA’s dividend reinvestment
program, pursuant to the standard terms and conditions of participation.
Additional shares of OMNOVA common stock accumulated pursuant to the dividend
reinvestment feature shall not be subject to the Restriction Period. Employee
may decline to participate in such program by so indicating below his or her
signature on this Agreement.



--------------------------------------------------------------------------------

5. Adjustments. Shares issued pursuant to this Agreement and held by the Company
during the Restriction Period will be subject to the same adjustment, if any,
accorded to all other outstanding shares in the event of (i) any change in the
total number of shares of common stock of the Company outstanding or the number
or kind of securities into which shares have been changed, (ii) any
reorganization or change in the Company’s capital structure, or (iii) any other
transaction or event having an effect similar to the foregoing.

 

6. Vesting. Unless vesting is accelerated pursuant to paragraphs 7 or 10 hereof,
ownership of the Shares deposited hereunder shall vest irrevocably in the
Employee on                     ,              (the “Vesting Date”).

 

7. Change in Control.

 

(a) Notwithstanding paragraph 6 above, the ownership of the Shares granted
hereby shall automatically vest, the Restriction Period shall terminate, all
restrictions shall lapse and delivery to Employee of certificate(s) representing
such Shares shall occur immediately, if at any time during the Restriction
Period a Change in Control (as defined herein) shall occur.

 

(b) For purposes of this Agreement, “Change in Control” shall mean the
occurrence during the term of this Agreement of any of the following events,
subject to the provisions of Section (7)(b)(vi) hereof:

 

(i) All or substantially all of the assets of the Company are sold or
transferred to another corporation or entity, or the Company is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51% of the outstanding
securities entitled to vote generally in the election of directors or other
capital interests of the acquiring corporation or entity are owned directly or
indirectly, by the shareholders of the Company generally prior to the
transaction; or

 

(ii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), each as promulgated pursuant to the Exchange Act,
disclosing that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act (a “Person”)) has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act (a “Beneficial
Owner”)) of securities representing 20% or more of the combined voting power of
the then-outstanding voting securities of the Company; or

 

(iii) The individuals who, at the beginning of any period of two consecutive
calendar years, constituted the Directors of the Company cease for any reason to
constitute at least a majority thereof unless the nomination for election by the
Company’s stockholders of each new Director of the Company was approved by a
vote of at least two-thirds of the Directors of the Company still in office who
were Directors of the Company at the beginning of any such period; or

 

(iv) There shall be an announcement of the intent of any Person to commence a
tender offer or exchange offer to acquire (when added to any shares as to which
such Person is the beneficial owner immediately prior to such tender or exchange
offer) beneficial ownership of 30% or more of the combined voting power of the
then-outstanding voting securities of the Company; or

 

2



--------------------------------------------------------------------------------

(v) The Board determines that (A) any particular actual or proposed merger,
consolidation, reorganization, sale or transfer of assets, accumulation of
shares or tender offer for shares of the Company or other transaction or event
or series of transactions or events will, or is likely to, if carried out,
result in a Change in Control falling within Subsections (i), (ii), (iii) or
(iv) and (B) it is in the best interests of the Company and its shareholders,
and will serve the intended purposes of this Agreement, if the provisions of
paragraph 7(a) of this Agreement shall thereupon become immediately operative.

 

(vi) Notwithstanding the foregoing provisions of this Section (7)(b):

 

(A) If any such merger, consolidation, reorganization, sale or transfer of
assets, or tender offer or other transaction or event or series of transactions
or events mentioned in Section (7)(b)(v) shall be abandoned, or any such
accumulations of shares shall be dispersed or otherwise resolved, the Board may,
by notice to the Employee, reinstate such restrictions on transfer of Shares
under this Agreement as were previously in effect, but without prejudice to any
action that may have been taken prior to such reinstatement.

 

(B) Unless otherwise determined in a specific case by the Board of Directors, a
“Change in Control” shall not be deemed to have occurred for purposes of Section
(7)(b)(ii) or (7)(b)(iv) solely because (X) the Company, (Y) a Subsidiary, or
(Z) any Company-sponsored employee stock ownership plan or any other employee
benefit plan of the Company or any Subsidiary either files or becomes obligated
to file a report or a proxy statement under or in response to Schedule 13D,
Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form or
report or item therein) under the Exchange Act disclosing beneficial ownership
by it of shares of the then-outstanding voting securities of the Company,
whether in excess of 20% or otherwise, or because the Company reports that a
change in control of the Company has occurred or will occur in the future by
reason of such beneficial ownership.

 

3



--------------------------------------------------------------------------------

8. Restrictions on Transfer. During the Restriction Period, the Shares may not
be sold, transferred, pledged, assigned, alienated or hypothecated, or otherwise
transferred to another person whether by operation of law or otherwise, except
by will, the laws of descent and distribution or a qualified domestic relations
order.

 

9. Beneficiary Designation. Employee may designate any beneficiary or
beneficiaries (contingently or successively) to whom Shares are to be paid if
Employee dies during the Restriction Period, and may at any time revoke or
change any such designation. Absent such designation, any Shares which are due
to Employee under this Agreement upon Employee’s death will be payable to
Employee’s estate. The designation of a Beneficiary will be effective only when
Employee has delivered a completed Designation of Beneficiary form to the
Company’s Secretary. A successive designation of Beneficiary will revoke a prior
designation.

 

10. Termination Due to Death, Disability, or Retirement. If Employee’s
employment by the Company terminates by reason of his or her death, disability
or retirement, Shares not already vested, if any, shall automatically vest, the
Restriction Period shall terminate and all restrictions shall lapse. For
purposes of this Agreement, “retirement” shall mean termination of Employee’s
employment for any reason (other than for cause) at or after (a) attainment of
age 65 or (b) attainment of age 55 and completion of 10 years of service.

 

11. Termination Due to Other Reasons. If Employee’s employment by the Company
terminates for any reason other than a reason set forth in paragraph 10 above,
Shares which have not vested prior to such date of termination will be forfeited
and cancelled as of such date. Notwithstanding the foregoing, by a majority vote
of the directors then in office, the Board shall have the right, in its sole
discretion, to waive the forfeiture of all or any portion of such Shares subject
to such terms as it deems appropriate.

 

12. Withholding of Taxes. Any taxes which the Company determines are required to
be withheld upon vesting of the Restricted Stock will be satisfied by the
Company withholding from the shares of Restricted Stock otherwise deliverable to
Employee such number of shares as has a fair market value equal to the minimum
amount required to be withheld to satisfy Employee’s tax withholding obligation.
The fair market value of each share of Restricted Stock shall be equal to
(i) the closing price of Common Shares as reported in the New York Stock
Exchange Composite Transactions in the Wall Street Journal or similar
publication selected by the Board for the Vesting Date if Common Shares were
traded on such day or, if none were then traded, the last prior day on which
Common Shares were so traded, or (ii) if clause (i) does not apply, the fair
market value of the Common Shares as determined by the Board.

 

13. Disputes. The Board shall have full and exclusive authority to determine all
disputes and controversies concerning the interpretation of this Agreement by a
majority vote of the directors then in office.

 

14. Notices. All written notices and communications directed to the Company
pursuant to this Agreement must be addressed to OMNOVA Solutions Inc., 175 Ghent
Road, Fairlawn, Ohio 44333-3300; Attention: Secretary. All communications
directed to Employee pursuant to this Agreement will be mailed to the Employee’s
current address as recorded on the payroll records of the Company.

 

4



--------------------------------------------------------------------------------

15. Governing Law. To the extent not preempted by federal law, this Agreement
will be governed by and interpreted in accordance with the laws of the State of
Ohio.

 

IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of the Company and by the Employee as of the      day of
                    ,         .

 

OMNOVA Solutions Inc. By:  

 

--------------------------------------------------------------------------------

    Kevin M. McMullen     Chairman and Chief Executive Officer

 

Agreed to and accepted:

 

--------------------------------------------------------------------------------

Employee

 

To opt out of Participation in the Company’s dividend reinvestment program,
initial the statement below:

 

             I DO NOT ELECT to participate in the dividend reinvestment program

 

Sign and return one copy by                          ,          to OMNOVA
Solutions Inc., 175 Ghent Road, Fairlawn, Ohio 44333-3300; Attention: Secretary.

 

5